Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 had already been entered on 2/8/2022 via the issued advisory action.
 
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive in that while they may not fully be anticipated by Desai, they are obvious in view of the already prior art of record of Dalal (US 7,509,468).  Fig. 1 and C3:45-63 and C4:43-63 teaches that metadata can be monitored and that “any organization related data”, file system changes, and/or change logs can be used to determine the amount of data that has been changed, all of which covers the amended language of “changes to storage layout” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6, and 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 8,429,359 as listed on the IDS dated 10/9/2019) in view of Dalal (US 7,509,468 as listed on the IDS dated 9/2/2020)
In regards to claims 1 and 14, Desai teaches
a processor (fig. 1, cpu 110)
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate carrying out a method for determining a backup parameter for a backup of a plurality of data blocks of a monitored non transitory storage, the method comprising: (fig. 1, memory 114 (computer readable medium), apps 115, VSS 120, OS 118 (i.e. computer executable instructions))
computing a storage classification for the plurality of data blocks according to a compliance of an amount of changes to a content of the plurality of data blocks with a threshold value, wherein the storage classification comprises and indication of whether to perform a backup of the plurality of blocks; (fig. 2, C4:37-C5:5 teaches the determination of a number of dirty blocks (changes to a content of the plurality of data blocks) of a plurality of data blocks, and the size of changed data is compared to a threshold to see if the data blocks qualify for a backup operation (storage classification).  If the size of the changed data exceeds the threshold then the data meets the threshold to be backedup (i.e. the storage classification (above threshold) indicates that a backup operation should be performed, while if under the threshold then a backup operation isn’t required.)
determining the backup parameter according to the storage classification, wherein the storage classification (fig. 2, C4:37-C5:5 teaches the determination of a number of dirty blocks (changes to a content of the plurality of data blocks) of a plurality of data blocks, and the size of changed data is compared to a threshold to see if the data blocks qualify for a backup operation (storage classification).
wherein the backup parameter specifies at least one of the group consisting of: a timing for performing the backup of the plurality of data blocks, and an identification of the plurality of data blocks. (C4:37-49 identifies the plurality of dirty data blocks, C5:45-47 discloses the determination of a time to perform the backup)
creating a snapshot of the monitored non-transitory storage (fig. 2, C5:3-7 teaches a backup is triggered, C5:38-40 teaches this backup can be a snapshot)
Desai teaches in C4:37-49 that current and previous SQL bitmaps may be compared to determine the amount of changes, however that may not explicitly teach
producing the amount of changes from the snapshot, wherein the amount of changes includes changes to storage layout determined by using machine metadata describing volume layout.
However, Dalal teaches in Fig. 1 and C3:45-63 and C4:43-63 that metadata can be monitored and that “any organization related data”, file system changes, and/or change logs can be used to determine the amount of data that has been changed.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of Dalal to improve the system of Desai, such that additional methods for determining the amount of changed data include using metadata and storage layout information to help calculate the amount of changes from previous snapshots, as this may lead to more accurate determinations such that the effected data can be backed up (i.e. snapshotted) more effectively.  

In regards to claims 2 and 15, Desai teaches
wherein the threshold value includes at least one of the group consisting of: an amount of data blocks, and an amount of input/output (I/O) operations. (C4:57-59 discloses that the threshold is an amount of data blocks)
In regards to claim 3 and 16, Desai further teaches
wherein the threshold value comprises a time interval. (C4:37-59 teaches that the amount of data changed is calculated since the last backup (i.e. an interval of time)
In regards to claim 4 and 17, Desai further teaches
wherein the amount of changes is taken from the group consisting of: an amount of said plurality of data blocks, and an amount of I/O operations to said plurality of data blocks. C4:37-49 identifies the plurality of dirty data blocks)
In regards to claim 6 and 19, Desai further teaches
comparing the snapshot to a previous snapshot of the monitored non transitory storage to produce the amount of changes. (C4:37-49 teaches the current bitmap and previous bitmaps (for previous snapshot) can be compared to determine the amount of changes)
In regards to claim 13, Desai further teaches
wherein the method includes repeatedly performing the determining the backup parameter at a predefined time interval. (claim 2 teaches that the determining the backup parameter (i.e. whether or not to backup the datablocks, as described via claim 1) can be performed according to a periodic schedule.

Claims 8, 9, 10, 11, 12 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 8,429,359 as listed on the IDS dated 10/9/2019) in view of Dalal (US 7,509,468 as listed on the IDS dated 9/2/2020) and in further view of Applicant Admitted Prior Art (AAPA)
In regards to claim 8 and 21, Desai further teaches
wherein the method includes producing the amount of changes from the snapshot using a changed block tracking information. (C4:37-49 teaches the current bitmap and previous bitmaps (for previous snapshot) can be compared to determine the amount of changes)
The combination of Desai and Dalal may specifically teach
wherein the monitored non transitory storage is connected to a virtual machine
AAPA teaches virtual machines, as their use is well-known and prolific in the computer arts.  As Desai teaches a host server (see fig. 1), it would have been obvious one of ordinary skill in the art prior to the effective filling date of the claimed invention to have implemented virtual machines running through the control of a hypervisor on the host server of Desai such that physical assets of the server could be virtually shared and compartmentalized, not only increasing security of the system, but also increasing efficiency and utilization of the underlying hardware assets.

In regards to claim 9 and 22, The combination of Desai and Dalal may specifically teach
wherein the monitored non transitory storage is connected to a virtual machine, and
wherein the method includes accessing an application programming interface (API) of a hypervisor running the virtual machine for creating the snapshot.
AAPA teaches virtual machines, hypervisors and APIs as their use is well-known and prolific in the computer arts.  As Desai teaches a host server (see fig. 1), it would have been obvious one of ordinary skill in the art prior to the effective filling date of the claimed invention to have implemented virtual machines running through the control of a hypervisor on the host server of Desai that can be communicated with through an API, such that physical assets of the server could be virtually shared and compartmentalized, not only increasing security of the system, but also increasing efficiency and utilization of the underlying hardware assets.

In regards to claim 10 and 23, Desai further teaches
C4:37-49 teaches the current SQL bitmap (machine metadata describing a volume layout) and previous SQL bitmap (for previous snapshot) can be compared to determine the amount of changes, and Delal teaches in Fig. 1 and C3:45-63 and C4:43-63 that metadata can be monitored and that “any organization related data”, file system changes, and/or change logs can be used to determine the amount of data that has been changed.
however the combination of Desai and Dalal may not explicitly teach:
wherein the method includes accessing an API of a storage array containing the monitored non transitory storage for retrieving information indicative of the amount of changes.
AAPA teaches the aspects of an API, as the use of an API is well-known and prolific in the computer arts.  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have been able to use an API in order to retrieve the required data (in this case SQL bitmaps) used to calculate the amount of changes.  The motivation for using an API, is that it can greatly simply the process of accessing and retrieving the required data

In regards to claim 11, 12 and 20, the combination of Desai and Dalal may not explicitly teach:
wherein the method includes executing an I/O tracking code for intercepting I/O operations to and from the monitored non transitory storage; and wherein the method includes computing the amount of changes from the intercepted I/O operations. wherein the I/O tracking code communicates with a file system code and a disk driver code. 
AAPA teaches of I/O tracking software that is capable of monitoring/tracking I/O operations and communicating with system and disk driver code.  This type of monitoring and tracking is well-known and prolific in the computer arts, and an immediately identifiable example is windows task manager (which is part of the OS, i.e. interacts with file system code and disk driver code) which has monitored application and disk I/O since at least being implemented in Window NT 4.0 (released ~1996).
C5:38-40 of Desai further teaches that one would want to conduct the backup procedure after “a period of high transactions” (i.e. a high amount of I/O directed to a disk).  Therefore this would at the very least suggest to one of ordinary skill in the art prior to the effective filling date of the claimed invention that one could have replaced using the dirty block change amount of Desai with just monitoring I/O activity in order to determine when to perform the backup operations and been able to obtain predictable results.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.   (see MPEP 2143 B.)
	
 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137